Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-7, 9-12, 14-15, 17-18, 20, 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of manufacturing a bendable electronic device having an organic EL device formed over a flexible substrate, the improvement including: forming an inorganic protection film for the organic EL device by a process including the steps of: forming a second insulating film containing Al directly on the first insulating film containing Si by an ALD method; and forming a third insulating film containing Si directly on the second insulating film by a plasma CVD method, wherein the inorganic protection film consists of the first insulating film as a lowermost layer, the second insulating film as an intermediate layer, and the third insulating film as an uppermost layer, and wherein a first thickness of the first insulating film formed by the plasma CVD method is larger than a sum of a second thickness of the second insulating film formed by the ALD method and a third thickness of the third insulating film formed by the plasma CVD method (claim 1).  Therefore, the overall structure of the method of manufacturing the bendable display device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-3, 5-7, 23 and 26 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 9, the prior art of record fails to disclose the combination of all the limitations recited in the claim 9 of manufacturing a bendable display device having an organic EL device formed over a flexible substrate, the improvement comprising: forming an inorganic protection film for the 
Regarding claim 20, the prior art of record fails to disclose the combination of all the limitations recited in the claim 20 of a bendable display device having an organic EL device formed over a flexible substrate, the improvement including: an inorganic protection film for the organic EL device, the inorganic protection film consisting of: a first insulating film formed as a lowermost layer so as to cover the organic EL device; a second insulating film formed directly on the first insulating film as an intermediate layer; and a third insulating film formed directly on the second insulating film as an uppermost layer, wherein the first insulating film is made of a silicon nitride film, a silicon oxide film or a silicon oxynitride film formed by a plasma CVD method, the second insulating film is made of an aluminum oxide film, an aluminum nitride film or an aluminum oxynitride film formed by an ALD method, the third insulating film is made of a silicon nitride film, a silicon oxide film or a silicon oxynitride film formed by a plasma CVD method, and a first thickness of the first insulating film is larger than a sum of a second thickness of the second insulating film and a third thickness of the third insulating film (claim 20).  Therefore, the overall structure of the semiconductor device is neither .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894